DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 08/17/2022 is acknowledged.
Claims 100-119 are pending. 


3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claims 109-110 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 109 and 110 are indefinite in the recitations of “a subject suffering from or susceptible to a disease or disorder associated with the binding of PD-L1 and/or PD-L2 to PD-1,” because the scope of conditions encompassed by the recitation is unknown.  The specification does not appear to define the genus of such diseases, and the meaning of the phrase appears elusive.  PD-L1 and PD-L2 bind to PD-1 under normal physiological conditions, and so it is unclear how this process can be associated with a disease or disorder.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. Claims 109-110 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.

Applicant asserts that no New Matter has been added and points to the specification at paragraph [000445] for support for the newly added limitation of “a subject suffering from or susceptible to a disease or disorder associated with the binding of PD-L1 and/or PD-L2 to PD-1.”  

Paragraph [000445] of the specification is reproduced herein:
[0445] Administration of an anti-PD-1 antibody and/or activatable anti-PD-1 antibody to a patient suffering from a disease or disorder associated with immune suppression, such as immune suppression mediated by engagement of PD-1 on T cells by PD-L1 or PD-L2 on tumor cells or other immune cells, is considered successful if any of a variety of laboratory or clinical objectives is achieved. For example, administration of an anti-PD-1 antibody, and/or activatable anti-PD-1 antibody to a patient suffering from a disease or disorder associated with such immune suppression is considered successful if one or more of the symptoms associated with the disease or disorder is alleviated, reduced, inhibited or does not progress to a further, i.e., worse, state. Administration of an anti-PD-1 antibody and/or conjugated activatable anti-PD-1 antibody to a patient suffering from a disease or disorder associated with immune suppression, such as immune suppression mediated by engagement of PD-1 on T cells to PD-L1 or PD-L2 on tumor cells or other immune cells, is considered successful if the disease or disorder enters remission or does not progress to a further, i.e., worse, state.

There does not appear to be any mention in the cited passage, or elsewhere in the specification or claims as originally filed, of “a subject suffering from or susceptible to a disease or disorder associated with the binding of PD-L1 and/or PD-L2 to PD-1.”  

The amended claims now recite limitations which were not clearly disclosed in the specification or claims as filed, and change the scope of the instant disclosure as filed.  These limitations introduce new concepts and violate the description requirement of 35 U.S.C. 112(a).

Applicant is required to cancel the New Matter in the response to this Office Action.  Alternatively, Applicant is invited to clearly point out the written support for the newly added limitations.


7. Claims 100-108 and 111-119 are allowable.


8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644